EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-158327) pertaining to the Phillips-Van Heusen Corporation Associates Investment Plan of our report dated June 24, 2011, with respect to the financial statements of the PVH Corporation Associates Investment Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. SPIELMAN KOENIGSBERG & PARKER, LLP June 24, 2011
